Citation Nr: 1534305	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left arm disorder. 

2.  Entitlement to service connection for an ear disorder, to include hearing loss. 

3.  Entitlement to service connection for a nervous system disorder with manifestations to include a speech condition. 

4.  Entitlement to service connection for a speech disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to September 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in October 2007 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in June 2008.  A transcript of this hearing is of record.

This case was previously before the Board in February 2011 and November 2012, at which time the case was remanded for further development.  In May 2013, the Board requested a medical expert opinion from a member of the Veterans Health Administration ("VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A , 7109 and 38 C.F.R. § 20.901 regarding the Veteran's claims of service connection for an ear disorder, a nervous system disorder, and a speech disorder.  The requested opinion was subsequently promulgated in June 2013.  Thereafter, in a November 2013 decision, the Board denied the appellate claims.

The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2015 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision and remanded the case for action consistent with the JMR.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that a statement submitted by the Veteran's brother in July 2015 has raised the issue of the Veteran having developed an acquired psychiatric disorder during his active service.  Since this issues has not been formally adjudicated by the AOJ the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Initially, the Board notes that following the Court's March 2015 Order, the Veteran submitted additional statements in support of his claims, to include form his brother.  As stated in a July 2015 statement from his attorney, the Veteran does not waive initial AOJ consideration of such evidence.  Therefore, a remand is required for initial AOJ consideration of such evidence.

The Board also notes, as discussed in the November 2013 decision, that in his statements and hearing testimony, the Veteran essentially contends that he was treated for ear problems during service and had ear problems at discharge from active duty.  He attributes his speech difficulties to the ear problems that he reports had their onset in service.  As such, he seeks service connection for an ear condition and a neurologic condition with speech symptoms.  Essentially, he states that he had an ear infection at separation from service and has residual disability in the form of an ear disorder, to include hearing loss and ear pain, as well as a neurologic condition with manifestations to include speech dysfunction.  In addition, he contends that he had a left arm infection at the site of a vaccine during service and has current residual disability of the left arm. 

The Veteran's service treatment records, with the exception of his Certificate of Release at Discharge (DD Form 214), are unavailable because they are presumed to have been destroyed in a fire.  The Board previously found, however, that the Veteran is competent and credible to report the circumstances of his service and his symptoms, and there is no evidence that conflicts his report of treatment for an ear and/or arm infection in service.  However, the Board also found that the residual effects of such infections, particularly as here when determining the potential relationship to disabilities first claimed and/or shown years thereafter, involves complex medical issues.  Thus, the Board concluded that competent medical evidence is required to address the nature and etiology of these claimed disabilities.  The Board noted that the record did not reflect the Veteran was qualified to render a competent medical opinion; and summarized the results of various VA examinations and the June 2013 VHA opinion.

In the JMR that was the basis for the Court's March 2014 Order in this case, it was contended that a December 2012 VA examination and opinion regarding the left arm claim was inadequate because it did not provide rationale in support of the finding that the current disability was age-related.  Both the JMR and a subsequent July 2015 statement from the Veteran's attorney, contended that he should be accorded a new examination and opinion on this matter.  Neither the JMR or the July 2015 statement from the Veteran's attorney asserted any inadequacy regarding the opinions obtained for the other appellate claims, to include the June 2013 VHA opinion.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board must remand this matter for a new examination and opinion of the Veteran's left arm claim in order to ensure compliance with the Court's March 2015 Order granting the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

The Board also notes that the JMR and July 2015 attorney's statement contended that there was error in the June 2008 DRO hearing in that the Veteran was not informed of what was needed to substantiate his claims as mandated by the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the attorney contended that all claims must be remanded to correct this error.  As a new hearing was not requested, it appears the only recourse is to provide the Veteran with additional notification that discusses the elements necessary to substantiate his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate his current appellate claims.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology of his claimed disabilities of the left arm, ear/hearing loss, nervous system, and speech.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed disabilities of the left arm, ear/hearing loss, nervous system, and speech since December 2012.  Even if the Veteran does not respond, take necessary steps to determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his claimed left arm disorder.  The claims folder should be made available to the examiner for review before the examination.

For any chronic left arm disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  Such an opinion should reflect consideration of the Veteran's account of left arm infection at the site of a vaccine during service, his report of recurrent symptoms since service, and supporting lay evidence to include from the Veteran's brother.

A complete rationale for any opinion expressed should be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, the readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of the lay evidence of record, to include the statements submitted by the Veteran and his brother through his attorney in July 2015.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2013, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




